ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-105, concluding that by way of reciprocal discipline, JAY J. CHATARPAUL of WOODHAVEN, NEW YORK, who was admitted to the bar of this State in 1996, should be reprimanded for engaging in conduct that in New Jersey would violate RPC 1.6(a) (failure to maintain confidences of a client), RPC 5.3(a) (failure to adequately supervise a non-lawyer), RPC 5.3(c)(2) (failure to take remedial action in respect of misconduct by non-lawyer), RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having found compelling mitigating circumstances in the record and having determined pursuant to Rule l:20-14(a)(E) that respondent’s misconduct warrants discipline substantially different from the term of suspension imposed in New York;
And JAY J. CHATARPAUL having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAY, J. CHATARPAUL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*103ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.